Citation Nr: 0930943	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the Veteran's claim.

In April 2008, the claim was remanded by the Board for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a July 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's participation in combat is not demonstrated 
by the record.

2.  The Veteran's claimed in-service PTSD stressors have not 
been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts his entitlement to service connection for 
PTSD, which he claims is due to his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In April 2008, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to obtain the Veteran's 
records from the Social Security Administration.  The AOJ was 
also instructed to send the Veteran a letter requesting that 
he submit any additional treatment records pertaining to his 
PTSD claim.  Additionally, the AOJ was to schedule the 
Veteran for a VA examination in order to determine the nature 
and etiology of his claimed PTSD.  The claim was then to be 
readjudicated.  

The record indicates that the SSA records were obtained and 
associated with the Veteran's claims folder.  Also, a VCAA 
letter was sent to the Veteran dated August 2008, which 
requested that the Veteran identify any additional evidence 
pertaining to his claim.  Subsequently, the Veteran was 
afforded a VA examination in April 2009, the report of which 
has been associated with his claims folder.  This will be 
discussed below.  As indicated above, a SSOC was issued in 
July 2009.  Accordingly, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
September 2005.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the September 2005 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records such as all 
records held by Federal agencies to include service treatment 
records or other military records, and medical records from 
VA hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

In the September 2005 VCAA letter, the RO requested that the 
Veteran provide details as to the claimed PTSD; specifically, 
as to the Veteran's claimed stressor.  The September 2005 
letter included a PTSD questionnaire.

The September 2005 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in a letter 
dated April 2007, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the July 2009 SSOC, following the 
issuance of the April 2007 letter.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the Veteran's statements, a 
lay statement from the Veteran's ex-spouse, SSA records, and 
VA and private treatment records.  

The Veteran was afforded VA examinations in April 2009 and 
October 2005.  The VA examination reports reflect that the 
examiners interviewed the Veteran, thoroughly reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the April 2009 and October 
2005 VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and declined the option of 
testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Analysis

Initial matter

The Court has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, No. 07-0558 (Feb. 17, 2009).  In 
this case, however, the Veteran and his representative have 
specifically argued that the Veteran has PTSD.  There in no 
suggestion that the Veteran is contending that he should be 
granted service connection for any other disability.  
Moreover, the Veteran's current psychiatric diagnosis is 
PTSD.  

Accordingly, in the absence of any indication that the 
Veteran seeks service connection for any disability other 
than PTSD, the Board will not broaden the claim.



Discussion

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).
With respect to element (1), current diagnosis, there are 
multiple PTSD diagnoses of record.  See the April 2006 
examination reports of Dr. R.R.K. and Dr. D.N., and the July 
2006 letter from Dr. W.R.R.  Accordingly, the Board finds 
that element (1) of 38 C.F.R. § 3.304(f) has been satisfied.  

With respect to element (3), medical nexus, there is medical 
evidence of record that appears to ascribe the Veteran's PTSD 
to his reported in-service stressors, in particular, those 
pertaining to his service in Vietnam.  See, e.g., the July 
2006 letter from Dr. W.R.R., the April 2006 examination 
report by Dr. R.R.K., and the April 2009 VA examination 
report.  Accordingly, the Board finds that element (3) has 
arguably been established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the 
Veteran has recently asserted that he is a veteran of combat.  
See, e.g., the April 2009 VA examination report.  
Specifically, the Veteran has contended that while stationed 
at Da Nang Air Base in the Republic of Vietnam in 1964, he 
"fired an M-16 in the direction where rounds were coming."  
See the report of the April 2009 VA examination.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be unsupported by the record and 
therefore lacking in probative value.

The Veteran's service personnel records are absent any 
specific indication of his service in the Republic of 
Vietnam.  However, the Board recognizes that research 
conducted by the Department of the Air Force, Office of 
Legislative Liaison, indicated that the Veteran was included 
in a Special Orders listing of maintenance personnel who were 
assigned to the 612th Tactical Fighter Squadron for its 
deployment to Da Nang from September 8, 1964 to November 7, 
1964.  See the report of the Department of the Air Force, 
Office of Legislative Liaison dated April 2007.  The report 
additionally indicated that there is no evidence to confirm 
whether the Veteran was actually deployed to Vietnam.  
Affording the Veteran all benefit of the doubt, however, the 
Board will assume that the Veteran was in Vietnam from 
September 1964 to November 1964 for the purposes of this 
decision.  

Crucially, however, there is absolutely no evidence to 
support the Veteran's vague assertion that he fired an M-16 
at enemy soldiers while stationed at Da Nang.  
The Veteran's military occupational specialty (MOS) was jet 
engine mechanic.  The report from the Air Force Legislative 
Liaison indicates that the Veteran's deployment to Vietnam 
was to serve in the limited capacity of maintenance 
personnel.  The Veteran has no awards or decorations 
indicative of combat status.  The record is devoid of any 
indication that he was involved in base security or any other 
activities through which combat status could reasonably be 
inferred.  

Moreover, and significantly in the Board's estimation, the 
Veteran did not make any mention of this alleged stressor 
event until the April 2009 VA examination.  
The RO previously sent the Veteran several letters requesting 
that he provide details pertaining to his in-service 
stressors [see, e.g., the VCAA letters dated September 2005 
and August 2008], but the Veteran did not mention the 
purported incident.  It therefore appears that the Veteran 
has recently added this vague stressor in an effort to shore 
up his claim.

The Board is aware of the Court's decision in Pentecost, 
supra, in which the Court reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  In this case, the official records received 
by VA from the United States Air Force make no mention of 
enemy fire.  

In short, the Board finds the Veteran's recent statement to 
be lacking in credibility.   
The Board therefore finds that the Veteran did not engage in 
combat with the enemy within the meaning of 38 U.S.C.A. 
1154(b).  Accordingly, with no evidence of combat status, in 
order for PTSD to be granted the Veteran's claimed stressor 
must be corroborated.  See Moreau, 9 Vet. App. at 395.

The Veteran has also asserted two other stressors.  He has 
recently indicated that he saw dead and dying soldiers during 
his two month period of service in Vietnam in 1964.  See the 
Veteran's statement dated July 2008.  He had previously 
contended that he experienced traumatic grief at the death of 
an admired officer, Major R.R.  See the VA examination report 
dated October 2005.

Concerning his report of seeing dead and dying soldiers while 
in Vietnam, which is a recent addition, the Veteran has 
offered no evidence, aside from his own statements, to 
corroborate this alleged stressor.  As indicated above, the 
Veteran's MOS was jet engine mechanic and there is no 
evidence to suggest that the circumstances of his military 
service would cause him to witness the graphic scenes he 
described in his July 2008 statement including, "an Army 
soldier with his head blown away and the many colors of the 
human brain...."  As explained above, the Veteran's bare 
assertions are not sufficient to satisfy the second element 
of 38 C.F.R. § 3.304(f).  
See Moreau, supra.

With respect to the death of Major R.R., it appears that 
Major R.R. died in Laos in February 1965.  This was after the 
Veteran left Vietnam.  Indeed, the Veteran does not contend 
that he was present at the death of Major R.R.  Rather, he 
merely learned of the death of Major R.R. after the fact.  
See the PTSD questionnaire dated October 2005.  These alleged 
stressors hardly qualify as an in-service event that is 
"outside of the range of usual human experience and that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed."  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Moreover, the 
April 2009 VA examiner specifically found that "learning of 
the death of a friend does not meet criterion A of the DSM-IV 
criteria for a diagnosis of PTSD."  The Veteran has offered 
no medical evidence to the contrary.

The Board notes that there are multiple psychological and 
psychiatric records which assume the occurrence of the 
alleged in-service stressors.  See, e.g., the report of Dr. 
W.R.R. dated July 2006.  However, these examination and 
treatment records, which rely solely on the Veteran's own 
unsubstantiated reports of in-service stressors, are not 
sufficient to verify that the stressors did occur.  While the 
Veteran's reports of stressor incidents can be sufficient for 
the purpose of diagnosing or ruling out a diagnosis of PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau, 9 Vet. App. at 395-396.

Additionally, the Board acknowledges July 2006 statement from 
the Veteran's ex-spouse, to the effect that the Veteran was 
never the same after returning home from military service.  
However, this statement is not probative of the Veteran's 
PTSD claim.  As discussed above, corroboration of claimed 
stressors is required.

Accordingly, the Veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the Veteran's PTSD claim fails on 
this basis.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied.






ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


